Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending.
Claims 1-4 have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “400” has been used to designate both a “casing” and a “fluid control device” see, FIG 4 and [0035].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
  “In this embodiment, an inner diameter ID 1 of the casing elements is identical to an inner diameter 1D2 of the fluid control device 410, so that an inner sleeve 412 of the fluid control device 410 is flush with an inner wall 403 of the casing elements. In one embodiment, it is possible that the inner sleeve 412 enters inside the borehole of the casing. Note that casing elements 402A and 402B are directly connected to the fluid control device 410 in this embodiment”. However, clearly the inner diameter of the fluid control device is not the same as the inner diameter of either the top casing element or the bottom casing element. Also, there is no ID2 shown in FIG. 4. Also, [0037] recites “[0037] The lower part 414B may include an actuation mechanism 420”. However, actuating mechanism 420 is on the upper part 414. 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1.
It is not clear how the claim would function other than having an upper and lower casing elements capable of supporting an actuating fluid control device having a tracer inside an inner chamber to achieve the claimed result wherein the tracer material is uniquely associated with the fluid control device or accomplish the preamble condition “for controlling the fluid flow between a bore of the fluid control devices and a zone”.  Having studied the drawings and how they enable and support the claimed result and then comparing those examples against the claims it is not clear how the claimed subject matter would accomplish the claimed method.

The phrase “lowering the plural fluid control devices and the casing elements into the well” lacks antecedent basis for “the plural fluid control devices” because line two of the claim “providing plural fluid control devices connected to casing elements in the well” means that the plural fluid control devices are already in the well.  Suggested is amending --- providing plural fluid control devices connected to casing elements 

Claim 2 is unclear because it is not clear how the inner chamber releases the tracer material. The phrase “released by” should be ---released from [by]---.

Claim 4 is indefinite because it is not clear hos the tracer material is “in” the inner sleeve, but as claim 2 recites, it has been released by the inner chamber? Is the tracer present or not?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Skillingstad et al. US 2013/0091943 (Skillingstad) in view of Ingraham et al. US 2016/0084075 (Ingraham).

Claim 1.
Skillingstad teaches:
A method for controlling a fluid flow in a well comprising: a fluid control device configured to be connected to at least one of two casing elements in a well, FIG 1, [0015] teaches well system 20, in a well casing 26, casing elements 34; 
providing plural fluid control devices connected to casing elements in the well; FIG 1 shows plural fluid control devices connected to casing elements; 
for controlling the fluid flow between a bore of the fluid control devices and a zone located external to the casing elements; [0016] teaches  For example, individual inflow control devices 32 may control flow from the surrounding well zones 30 and into tubular structure 26, e.g. production tubing. Each of the illustrated tools 32 comprises an actuatable component 34, e.g. a sliding sleeve;
  lowering the plural fluid control devices and the casing elements into the well abstract teaches positioning the elements in the well which would be lowering; 
actuating a fluid control device of the plural fluid control devices to establish the fluid flow between the bore and the zone, claim 10 teaches actuating; 
and releasing a tracer material from within an inner chamber of the fluid control device into the fluid flow, [0017] teaches tracer 38, located inside a tracer container (36); abstract teaches releasing tracer material;
wherein the tracer material is uniquely associated with the fluid control device, [0018] teaches  Well system 20 may be set up so that during installation each tracer element 36 comprises a unique tracer material 38 relative to the other tracer elements 36. For example, the tracer element 36 associated with the first or most distal well tool 32 is unique in that it comprises a unique tracer material 38. Release and detection of the unique tracer material 38 indicates actuation of that specific, most distal well tool 32; 
Skillingstad clearly teaches a fluid control device comprising ports having the capability of an inflow and outflow where the tracer is attached to the fluid control device by a second chamber and movement of the actuator is not clear what structure Skillingstad teaches when Skillingstad teaches an actuatable component 34, e.g. a sliding sleeve that comprises a tracer material and movement thereof causes the tracer container to rupture and release a tracer. It cannot be specifically determined whether or not Skillingstad contemplated as part of his tool where the sliding sleeve moves over one port to another thereby opening and closing a port. Ingraham teaches this structure, see FIG 8A, 8B and [0080]. Tracers and their use are taught in [0103]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Skillingstad and combine the structure taught by Ingraham with a reasonable expectation of success because Skillingstad gives the basic teaching of how to use and deploy tracers using a sliding sleeve in a fluid control device but is only general as to what other tool specifics incorporating his sliding sleeve shall have but Ingraham provides such a complete fluid control device incorporating a sliding sleeve so the modification is a mere combination of two known mechanical devices used for the same purpose in the same way to accomplish the same result. 

Claim 2.
Skillingstad teaches:
wherein the tracer material is released by the inner chamber, which is integrated within a body of the fluid control device, see [0019] and FIG 3 teach “The tracer element 36 comprises tracer material 38 and is positioned in line with movement of actuatable component 34 of well tool 32. (The tracer material 38 may be a substance formed of particles that can be dislodged.) Thus, when well tool 32 is actuated, the actuatable component 34 is moved in the direction of arrow 44 and shaves off particles of tracer material 38 via a shaving edge 46. By way of example, the tracer material 38 may be slidably positioned within a recess 48 formed within the well tool 32 or within an adjacent housing”

Claim 3:
Skillingstad teaches:
wherein the inner chamber is defined only by an inner sleeve and a body of the fluid control device,  this appears to be the structure FIG 2.  

Claim 4:
Skillingstad teaches: wherein the tracer material is located in its entirety within the inner sleeve, see FIG 2, tracer 38 is located in the inner sleeve, not numbered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100108148 teaches, FIG 10 and 11, tracer chambers in inflow control devices, see [0040]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES R NOLD/Primary Examiner, Art Unit 3674